IN THE SUPREME COURT OF THE STATE OF NEVADA


JUSTIN D. PORTER,                                           No. 84377
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
                                                            Fl LED
IN AND FOR THE COUNTY OF                               1.    APR 2 1 2022
CLARK,
Respondent,
  and
THE STATE OF NEVADA,
Real Party in Interest.

                       ORDER DENYING PETITION

            This is an original pro se petition for a writ of mandamus that
would direct the district court to rule on a pending postconviction petition
for a writ of habeas corpus.
            The decision to entertain a petition for extraordinary writ relief
lies within the discretion of this court. Smith v. Eighth Judwial Dist. Court,
107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). A writ of mandamus is
available only to compel the performance of a legally required act or to cure
an arbitrary and capricious exercise of discretion.           Round Hill Gen.
Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
(1981). It is petitioner's burden to demonstrate that extraordinary relief is
warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004). Problematically, petitioner has not provided this court with
a copy of the district court postconviction petition for a writ ?f habeas corpus
he contends he filed—precluding writ relief. See NRAP 21(a)(4) (providing
                the petitioner shall submit an appendix containing all documents "essential
                to understand the matters set forth in the petition").
                            Accordingly, we
                            ORDER the petition DENIED.


                                                                               ,C.J.
                                                    T       WIY
                                                   Parraguirre


                                                                               ,   J.
                                                    Hardesty


                                                                                   J.
                                                    Stiglich



                cc:   Justin D. Porter
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        Of
     NEVADA
                                                      2
(01 I947A